         Case 3:19-cv-01818-SB             Document 13    Filed 07/31/20     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 ERIK MACAK; ATHENA MACAK
 (CRAMMER); T.M.; A.M.; and R.M.,
                                                                      Case No. 3:19-cv-01818-SB
                            Plaintiffs,

                    v.                                                   OPINION AND ORDER

 MICHELLE SPENCE, et al.,

                           Defendants.



MOSMAN,J.,

       On May 26, 2020, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation ("F&R") [ECF 11], recommending that I grant Plaintiffs' Application to

Proceed informa pauperis [ECF 10], but that I dismiss Plaintiffs' First Amended Complaint

[ECF 9]. No objections were filed.

                                          LEGAL STANDARD

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo dete1mination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See


1 -    OPINION AND ORDER
         Case 3:19-cv-01818-SB         Document 13        Filed 07/31/20     Page 2 of 2




Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

        Upon review of the F&R, I agree with Judge Beckerman's analysis and conclusions.

Therefore, I ADOPT her F&R [11] in full. I GRANT Plaintiffs' application to proceed informa

pauperis [10], but I DISMISS Plaintiffs' First Amended Complaint [9] and will allow Plaintiffs

to file a second amended complaint within thirty days of the date of this order, if they are able to

cure the deficiencies identified in Judge Becke1man's F&R.

        IT IS SO ORDERED.
                          '7 r  ~ t,,,
        DATED this         day o f ~ 2020.




                                                      M CHAEL W. M9S AN
                                                      United States Dis~ Judge




2   -   OPINION AND ORDER
